                         2:20-cv-02265-CSB-EIL # 24             Page 1 of 3
                                                                                                     E-FILED
                                                                  Wednesday, 21 October, 2020 01:48:01 PM
                                                                              Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION


JOHN DOE,

                       Plaintiff,

               v.                                      Civil Action No. 20-CV-02265

UNIVERSITY OF ILLINOIS BOARD OF                        Honorable Colin S. Bruce
TRUSTEES, GENE E. ROBINSON, Interim                    Magistrate Eric I. Long
Dean of College of Liberal Arts & Sciences,
sued in his official capacity, STEPHEN
BRYAN, Associate Vice Chancellor and Dean
of Student Support and Advocacy, sued in his
official capacity, JUSTIN BROWN, Associate
Dean of Students, sued in his official capacity,

                       Defendants.


       OPPOSITION TO DEFENDANTS’ MOTION FOR EXTENSION OF TIME
                TO RESPOND TO PLAINTIFF’S COMPLAINT

       Mr. Doe opposes Defendants’ Motion for Extension of Time to Respond to Plaintiff’s

Complaint. Although Mr. Doe is sympathetic to the demands of defense counsel’s other cases,

he must object to what is quickly becoming a pattern of delay. This case is not a contractual

dispute or some other matter where the timing of resolution is immaterial. Under the current

circumstances, each day that passes absent resolution is another day where an innocent young

man is unable to rejoin his peers and continue his education. Currently pending before the Court

is a motion for injunctive relief that, if decided in his favor, would return Mr. Doe to school

while the litigation progresses. Mr. Doe would not have any objection to Defendants’ motion for

an extension if granting it would not alter his position. Unfortunately, absent injunctive relief,

any delay increases the time that Mr. Doe must wait to return to classes, which increases the




                                                   1
                        2:20-cv-02265-CSB-EIL # 24          Page 2 of 3




likelihood that he will suffer irreparable harm. Mr. Doe would also note that Defendants have

waited until the deadline to ask for an extension, even though the parties have not engaged in any

settlement negotiations since before Defendants’ October 5th extension request.

       For the aforementioned reasons, Mr. Doe respectfully requests that the Court deny

Defendants’ motion.



                                                    Respectfully submitted,


DATED: October 21, 2020                             By: /s/ Justin Dillon

                                                    KAISERDILLON PLLC
                                                    Justin Dillon
                                                    Norman Anderson
                                                    1099 14th Street NW, 8th Floor West
                                                    Washington, District of Columbia 20005
                                                    Telephone: (202) 640-2850
                                                    Facsimile: (202) 280-1034
                                                    jdillon@kaiserdillon.com
                                                    nanderson@kaiserdillon.com

                                                    Attorneys for Plaintiff John Doe




                                                2
                         2:20-cv-02265-CSB-EIL # 24          Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of October, 2020, a copy of the above and foregoing

document was filed with the Clerk of Court using the CM/ECF system which sent electronic

notification of such filing to defense counsel.



                                                      /s/ Justin Dillon___________________
                                                           Justin Dillon




                                                  3
